                                                                  Entered on Docket
                                                                  May 17, 2019
                                                                  EDWARD J. EMMONS, CLERK
                                                                  U.S. BANKRUPTCY COURT
                                                                  NORTHERN DISTRICT OF CALIFORNIA
            1       GIBSON, DUNN & CRUTCHER LLP
                    OSCAR GARZA, SBN 149790
            2         ogarza@gibsondunn.com      Signed and Filed: May 16, 2019
                    SAMUEL A. NEWMAN, SBN 217042
            3         snewman@gibsondunn.com
                    333 South Grand Avenue
            4       Los Angeles, CA 90071-3197   ________________________________________
                    Telephone: 213.229.7000      DENNIS MONTALI
            5       Facsimile: 213.229.7520      U.S. Bankruptcy Judge

            6       Counsel for Centerview Partners LLC
            7

            8

            9

           10                                   UNITED STATES BANKRUPTCY COURT

           11                                   NORTHERN DISTRICT OF CALIFORNIA

           12                                           SAN FRANCISCO DIVISION
           13      In re:                                               CASE NO. 19-30088 (DM)
           14      PG&E CORPORATION                                     Chapter 11
           15           -and-                                           (Lead Case)
           16      PACIFIC GAS AND ELECTRIC                             (Jointly Administered)
                   COMPANY,
           17                                                            ORDER AUTHORIZING THE OFFICIAL
                                          Debtors.                       COMMITTEE OF UNSECURED
           18                                                            CREDITORS TO EMPLOY AND RETAIN
                   ☐ Affects PG&E Corporation                            CENTERVIEW PARTNERS LLC AS ITS
           19                                                            INVESTMENT BANKER, EFFECTIVE AS
                   ☐ Affects Pacific Gas and Electric Company            OF FEBRUARY 15, 2019
           20      ☒ Affects both Debtors
                                                                         Hearing:
           21      * All papers shall be filed in the lead case, No.     Date:          May 9, 2019
                   19-30088 (DM)                                         Time:          9:30 a.m. Pacific Time
           22                                                            Place:         United States Bankruptcy Court
                                                                                        Courtroom 17, 16th Floor
           23                                                                           San Francisco, CA 94102
                                                                         Judge:         Hon. Dennis Montali
           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088     Doc# 2067        Filed: 05/16/19    Entered: 05/17/19 11:56:00       Page 1 of
                                                                 9
            1                Upon the application (the “Application”)1 of the Official Committee of Unsecured Creditors
            2      (the “Committee”) appointed in the above-captioned chapter 11 cases for entry of an order (this
            3
                   “Order”) authorizing the Committee to retain and employ Centerview Partners LLC (“Centerview”),
            4
                   pursuant to section 1103 of title 11 of the United States Code (the “Bankruptcy Code”) and Rules
            5
                   2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), as
            6

            7      investment banker to the Committee, effective as of February 15, 2019, all as more fully set forth in

            8      the Application; and the Court having jurisdiction to consider the Application and the relief requested

            9      therein pursuant to 28 U.S.C. § 157 and § 1334; and the Order Referring Bankruptcy Cases and
           10
                   Proceedings to Bankruptcy Judges, General Order 24 and Rule 5011-1(a) of the Bankruptcy Local
           11
                   Rules for the United States District Court for the Northern District of California (the “Bankruptcy Local
           12
                   Rules”); and consideration of the Application and the relief requested therein being a core proceeding
           13
                   pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§
           14

           15      1408 and 1409; and due and proper notice of the Application having been provided, and no other or

           16      further notice being required; and this Court having reviewed the Application, the Declaration of
           17      Samuel M. Greene (the “Greene Declaration”), and the Declaration and Supplemental Declaration of
           18
                   Karn Chopra (the “Chopra Declarations”); and upon the record of the Hearing and all of the
           19
                   proceedings had before the Court; and this Court having found and determined that the relief sought in
           20
                   the Application is in the best interests of PG&E Corporation and Pacific Gas and Electric Company
           21

           22      (the “Debtors”), their estates, creditors, shareholders and all parties in interest; and that the legal and

           23      factual bases set forth in the Application establish just cause and satisfaction of the statutory

           24      requirements for the relief granted herein; and any objections to the relief requested by the Application
           25

           26

           27

           28      1
                       Capitalized terms used but not defined herein shall have the meanings ascribed to them in the
                         Application.
Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088       Doc# 2067      Filed: 05/16/19 2Entered: 05/17/19 11:56:00           Page 2 of
                                                                 9
            1      having been overruled, resolved, or withdrawn; and upon all of the proceedings had before the Court,
            2      and after due deliberation and sufficient cause appearing therefor,
            3
                          IT IS HEREBY ORDERED THAT:
            4
                          1.      The Application is granted as set forth herein.
            5
                          2.      The Committee is authorized to employ and retain Centerview as its investment banker,
            6

            7      effective as of February 15, 2019, on the terms set forth in the Engagement Letter.

            8             3.      Centerview shall use its reasonable best efforts to avoid any duplication of the services

            9      to be provided by any of the Committee’s other retained professionals.
           10
                          4.      Except to the extent set forth herein, the Engagement Letter, together with all
           11
                   attachments and schedules thereto, including, without limitation, the Fee Structure and the
           12
                   Indemnification Agreement, is approved pursuant to sections 328(a) and 1103(a) of the Bankruptcy
           13
                   Code. Except as otherwise provided herein, all compensation, indemnification, reimbursement, and
           14

           15      contribution obligations owed to Centerview and any Indemnified Person (as defined in the

           16      Engagement Letter) under the Engagement Letter shall be subject to review only pursuant to the
           17      standards set forth in section 328(a) of the Bankruptcy Code, and shall not be subject to any other
           18
                   standard of review, including, but not limited to, that set forth in section 330 of the Bankruptcy Code,
           19
                   except that the U.S. Trustee shall have review for reasonableness pursuant to section 330 of the
           20
                   Bankruptcy Code.
           21

           22             5.      Centerview shall file monthly, interim and final fee applications for the allowance of

           23      compensation for services rendered and reimbursement of expenses incurred in accordance with

           24      sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, any applicable
           25      orders or procedures of this Court, and the Fee Guidelines; provided that Centerview shall be
           26
                   compensated and reimbursed pursuant to section 328(a) of the Bankruptcy Code, and Centerview’s
           27
                   fees and expenses shall not be subject to review under the standard set forth in section 330 of the
           28

Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088     Doc# 2067      Filed: 05/16/19 3Entered: 05/17/19 11:56:00           Page 3 of
                                                               9
            1      Bankruptcy Code, except that the U.S. Trustee shall have review for reasonableness pursuant to section
            2      330 of the Bankruptcy Code. Subject to compliance with the foregoing, and subject to approval by the
            3
                   Court, the Debtors shall pay Centerview’s fees and reimburse Centerview for its reasonable and
            4
                   necessary costs and expenses as provided in the Engagement Letter.
            5
                          6.      Notwithstanding anything to the contrary herein, the requirements of the Interim
            6

            7      Compensation Order, the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and

            8      any other orders or procedures of this Court, to the extent applicable, are hereby modified such that

            9      Centerview’s professionals shall only be required to maintain summary records in one-half (.5) hour
           10
                   increments; provided further that (a) Centerview shall not be required to obtain Court approval of any
           11
                   counsel it employs in connection with these chapter 11 cases; however, if Centerview seeks
           12
                   reimbursement for attorney’s fees pursuant to the terms of the Engagement Letter or the
           13
                   Indemnification Agreement (except for fees incurred in defense of fee applications), the invoices and
           14

           15      supporting time records from such attorneys shall be included in Centerview’s own application and

           16      such invoices and time records shall be subject to (i) the guidelines promulgated by the U.S. Trustee
           17      for compensation and reimbursement of expenses and (ii) approval by the Bankruptcy Court under
           18
                   sections 330 and 331 of the Bankruptcy Code. Notwithstanding the foregoing, Centerview shall only
           19
                   be reimbursed for any legal fees incurred in connection with these chapter 11 cases to the extent
           20
                   permitted under applicable law. For the avoidance of doubt, under no circumstances shall any of the
           21

           22      compensation or expense reimbursement obligations approved by the Court be an obligation of, or paid

           23      by, the Committee or any of its members.

           24             7.      Subject to the Court’s approval, Centerview shall be compensated in accordance with
           25      the terms of the Engagement Letter and in particular, the Fee Structure. Notwithstanding anything to
           26
                   the contrary herein, the fees and expenses payable to Centerview pursuant to the Engagement Letter
           27
                   shall be subject to review pursuant to the standard of review set forth in section 330 of the Bankruptcy
           28

Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088     Doc# 2067      Filed: 05/16/19 4Entered: 05/17/19 11:56:00          Page 4 of
                                                               9
            1      Code only by the U.S. Trustee. This Order and the record relating to the Court’s consideration of the
            2      Application shall not prejudice or otherwise affect the rights of the U.S. Trustee to challenge the
            3
                   reasonableness of Centerview’s compensation and expense reimbursements under section 330 of the
            4
                   Bankruptcy Code. Accordingly, nothing in this Order or the record shall constitute a finding of fact or
            5
                   conclusion of law binding on the U.S. Trustee, on appeal or otherwise, with respect to the
            6

            7      reasonableness of Centerview’s compensation.

            8             8.      The indemnification and related provisions set forth in the Engagement Letter and the

            9      Indemnification Agreement are approved, subject during the pendency of these chapter 11 cases to the
           10
                   following:
           11
                                  a.       each Indemnified Person (as that term is defined in the Indemnification
           12                              Agreement) shall be entitled to indemnification, contribution or reimbursement
                                           pursuant to the Indemnification Agreement only in respect of Losses (as defined
           13                              in the Indemnification Agreement) in connection with any matters in any way
                                           relating to or referred to in the Engagement Letter (as may be modified by this
           14
                                           Court pursuant to this Order or any further order);
           15
                                  b.       subject to the provisions of subparagraphs (c) and (d) of this paragraph 8, the
           16                              Debtors are authorized to indemnify, and to provide contribution and
                                           reimbursement to, and shall indemnify, and provide contribution and
           17                              reimbursement to, the Indemnified Persons (as defined in the Indemnification
                                           Agreement) in accordance with the Indemnification Agreement for any claim
           18                              arising from, related to, or in connection with the services provided for in the
           19                              Engagement Letter;

           20                     c.       notwithstanding subparagraph (b) of this paragraph 8 or any provisions of the
                                           Engagement Letter or Indemnification Agreement to the contrary, the Debtors
           21                              shall have no obligation to indemnify an Indemnified Person or provide
                                           contribution or reimbursement to an Indemnified Person (i) for any claim or
           22                              expense that is judicially determined (the determination having become final) to
           23                              have resulted directly from the willful misconduct, negligence, gross negligence,
                                           or bad faith of such Indemnified Person, (ii) for a contractual dispute alleging
           24                              the breach of Centerview’s contractual obligations if the Court determines that
                                           indemnification, contribution, or reimbursement would not be permissible, or
           25                              (iii) for any claim or expense that is settled prior to a judicial determination as
                                           to the exclusions set forth in clauses (i) and (ii) above, but determined by this
           26                              Court, after notice and a hearing pursuant to subparagraph (d) infra, to be a claim
           27                              or expense for which such Indemnified Person should not receive indemnity,
                                           contribution or reimbursement under the terms of the Engagement Letter and
           28                              Indemnification Agreement, as modified by this Order;

Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088        Doc# 2067    Filed: 05/16/19 5Entered: 05/17/19 11:56:00            Page 5 of
                                                                9
            1                     d.       if, before the earlier of (i) the entry of an order confirming a chapter 11 plan in
                                           the Debtors’ cases (that order having become a final order no longer subject to
            2                              appeal), and (ii) the entry of an order closing the Debtors’ chapter 11 cases,
            3                              Centerview believes that it is entitled to the payment of any amounts by the
                                           Debtors on account of the Debtors’ indemnification, contribution and/or
            4                              reimbursement obligations under the Indemnification Agreement, as modified
                                           by this Order, including without limitation the advancement of defense costs,
            5                              Centerview must file an application therefore in this Court, and the Debtors may
                                           not pay any such amounts to Centerview before the entry of an order by this
            6                              Court approving such payment. This subparagraph (d) is intended only to
            7                              specify the period during which the Court shall have jurisdiction over any
                                           request by Centerview for indemnification, contribution or reimbursement and
            8                              is not a provision limiting the duration of the Debtors’ obligation to indemnify;
                                           and
            9
                                  e.       if, during the pendency of the Debtors’ Chapter 11 Cases, the indemnification is
           10                              held unenforceable by reason of the exclusions set forth in subparagraph c.
           11                              above (i.e., bad faith, negligence, gross negligence, willful misconduct, or for a
                                           contractual dispute in which the Debtors allege the breach of Centerview’s
           12                              contractual obligations if the Court determines that indemnification would not
                                           be permissible) and Centerview makes a claim for the payment of any amounts
           13                              by the Debtors on account of the Debtor’s contribution obligations, then the
                                           proviso set forth in the first sentence in paragraph 5 of the Indemnification
           14                              Agreement attached to the Engagement Letter shall not apply.
           15
                          9.      The Committee and Centerview are authorized to take all actions each of them deems
           16
                   necessary and appropriate to effectuate the relief granted in this Order.
           17
                          10.     Notwithstanding anything to the contrary in the Application or this Order, if the
           18
                   Committee approves an Additional Fee for Centerview, such Additional Fee shall only be allowed
           19

           20      pursuant to further order of this Court. The Official Committee of Tort Claimants shall receive notice

           21      and an opportunity to object to such Additional Fee. Any and all grounds for the Official Committee
           22      of Tort Claimants’ objection to allowance of such Additional Fee are hereby expressly reserved and
           23
                   preserved hereunder.
           24
                          11.     Notwithstanding anything to the contrary in the Application or the Engagement Letter,
           25
                   Centerview shall have whatever duties, fiduciary or otherwise, that are imposed upon it by applicable
           26

           27      law.

           28             12.     This Order shall be immediately effective and enforceable upon its entry.

Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088        Doc# 2067    Filed: 05/16/19 6Entered: 05/17/19 11:56:00            Page 6 of
                                                                9
            1               13.    In the event of any inconsistency between the Engagement Letter, the Application, and
            2      this Order, this Order shall govern.
            3
                            14.    Notwithstanding any term in the Engagement Letter to the contrary, this Court shall
            4
                   retain exclusive jurisdiction to hear and determine all matters arising from or related to the
            5
                   implementation, interpretation, or enforcement of this Order.
            6

            7

            8      APPROVED AS TO FORM AND CONTENT:

            9      Dated: May 15, 2019
           10

           11      OFFICE OF THE UNITED STATES TRUSTEE

           12

           13       /s/ Marta E. Villacorta
           14      Marta E. Villacorta
           15      Trial Attorney
                   Attorney for Andrew R. Vara, Acting United States
           16      Trustee for Region 32

           17      ///
           18      ///
           19
                   ///
           20

           21

           22

           23

           24

           25

           26

           27
                    2
                         Andrew R. Vara, Acting United States Trustee for Region 3, is acting in this appointment for
           28            Tracy Hope Davis, United States Trustee for Region 17, who is recused from the above-captioned
                         cases.
Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088      Doc# 2067      Filed: 05/16/19 7Entered: 05/17/19 11:56:00       Page 7 of
                                                                9
            1      APPROVED AS TO FORM AND CONTENT:
            2      Dated: May 15, 2019
            3

            4      OFFICIAL COMMITTEE OF TORT CLAIMANTS

            5

            6       /s/ Jorian L. Rose
            7
                   Jorian L. Rose
            8      Attorney for Official Committee of Tort Claimants

            9
                                                        ** END OF ORDER **
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088     Doc# 2067     Filed: 05/16/19 8Entered: 05/17/19 11:56:00   Page 8 of
                                                              9
            1                                            COURT SERVICE LIST
            2      Federal Energy Regulatory Commission
                   Attn: General Counsel
            3      888 First St NE
            4      Washington, DC 20426

            5      Internal Revenue Service
                   Centralized Insolvency Operation
            6      2970 Market St
                   Philadelphia, PA 19104-5016
            7

            8      John A. Vos
                   1430 Lincoln Avenue
            9      San Rafael, CA 94901

          10       Office of the United States Attorney for the Northern District of California
                   Attn: Bankruptcy Unit
          11
                   Federal Courthouse
          12       450 Golden Gate Avenue
                   San Francisco, CA 94102
          13
                   PG&E Corporation
          14       Attn: President or General Counsel
                   77 Beale Street
          15
                   P.O. Box 77000
          16       San Francisco, CA 94177

          17       Placer County Office Of The Treasurer-Tax Collector
                   Attn: Robert Kanngiesser
          18       2976 Richardson Drive
                   Auburn, CO 95603
          19

          20       U.S. Nuclear Regulatory Commission
                   Attn: General Counsel
          21       U.S. NRC Region IV
                   1600 E. Lamar Blvd.
          22       Arlington, TX 76011
          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                 Case: 19-30088     Doc# 2067      Filed: 05/16/19 4Entered: 05/17/19 11:56:00    Page 9 of
                                                               9
